

Exhibit 10.1

THE WALT DISNEY COMPANY


Performance-Based Stock Unit Award
(Three-Year Vesting subject to Total Shareholder Return Test /EPS Growth
Test/Section 162(m) Vesting Requirements)




AWARD AGREEMENT, dated as of __________________ between The Walt Disney Company,
a Delaware corporation (“Disney”), and______________________ (the
“Participant”). This Award is granted on ______________________ (the “Date of
Grant”) by the Compensation Committee of the Disney Board of Directors (the
“Committee”) pursuant to the terms of the Amended and Restated 2002 Executive
Performance Plan (the “Plan”), and pursuant to the terms of the 2011 Stock
Incentive Plan (the “Stock Plan”). The applicable terms of the Plan and the
Stock Plan are incorporated herein by reference, including the definitions of
terms contained therein.


Section 1. Stock Unit Award. Disney hereby grants to the Participant, on the
terms and conditions set forth herein, an Award for a target number of Stock
Units of <# STOCK UNITS> (such target number of Stock Units, together with such
number of additional whole or fractional Stock Unit(s), if any, as may from time
to time be credited with respect thereto (as dividend equivalents) pursuant to
Section 4 hereof, being referred to herein as the “Target Award Amount”). The
number of Stock Units which may be awarded hereunder is dependent upon the
satisfaction of the conditions set forth herein and may range from no Stock
Units to 150% of the Target Award Amount. The Stock Units are notional units of
measurement denominated in Shares of Disney (i.e., one Stock Unit is equivalent
in value to one Share, subject to the terms hereof). The Stock Units represent
an unfunded, unsecured obligation of Disney.


Section 2. Vesting Requirements. The vesting of this Award (other than pursuant
to accelerated vesting in certain circumstances as provided in Section 3 below
or vesting pursuant to Section 6 below) shall be subject to the satisfaction of
the conditions set forth in each of subsections A and B, as applicable, and, in
each case, subsections C and D of this Section 2:


A.
Total Shareholder Return Test. The vesting of fifty percent of the Target Award
Amount (the “TSR Target Award Amount”) shall be conditioned upon the
satisfaction of a performance vesting requirement (the “TSR Performance
Requirement”) based on Total Shareholder Return of Disney as compared to the
Total Shareholder Returns of the S&P 500 Companies, in each case, with respect
to the three-year period ending on the Determination Date (as each such term is
defined below). To satisfy the TSR Performance Requirement, the TSR Percentile
(as hereinafter defined) of Disney must equal or exceed the TSR Percentile of
25.00% of the S&P 500 Companies (the “S&P 25th TSR Percentile”). If this
requirement is met, the number of Stock Units as to which the TSR Performance
Requirement shall be satisfied shall be determined as follows:

i.
If the TSR Percentile of Disney is equal to “S&P 25th TSR Percentile”, then the
number of Stock Units which shall satisfy the TSR Performance Requirement shall
be 50% of the TSR Target Award Amount.



ii.
If the TSR Percentile of Disney equals or exceeds the TSR Percentile of 75.00%
of the S&P 500 Companies (the “S&P 75th TSR Percentile”), the number of Stock
Units which shall satisfy the TSR Performance Requirement shall be 150% of the
TSR Target Award Amount.



iii.
If the TSR Percentile of Disney exceeds the S&P 25th TSR Percentile but is less
than the S&P 75th TSR Percentile, the percentage of Stock Units as to which the
TSR


1

--------------------------------------------------------------------------------



Performance Requirement shall have been satisfied shall be determined by
multiplying the TSR Percentile of Disney by two. For example, if the TSR
Percentile of Disney is 40.00%, then Stock Units equal to 80% of the TSR Target
Award Amount shall have satisfied the TSR Performance Requirement; if the TSR
Percentile of Disney is 60.55%, then 121.10% of the TSR Target Award Amount
shall have satisfied the TSR Performance Requirement.


For the purposes hereof, the terms set forth below shall have the following
meanings:


“Determination Date” shall mean the date which precedes the Scheduled Vesting
Date (as hereinafter defined) by one month. For example, for an Award vesting on
a January 14 of any specified year, the Determination Date of such Award is
December 14 of the prior year.


“Total Shareholder Return” shall mean an amount equal to the average of the
total return figures for the three-year periods ending on the twenty (20)
trading days referred to below as currently reported under “Comparative Returns”
by Bloomberg L.P. (“Bloomberg”) (or any other reporting service that the
Committee may designate from time to time):


(i)
for Disney (as such total return figures for Disney may be adjusted by the
Committee, by no later than the Scheduled Vesting Date, to take into account any
factors which the Committee has determined are not properly reflected in such
reported figures) or



(ii)
for any other S&P 500 Company,



in each case reported for the twenty (20) latest trading days up to and (if the
Determination Date is a trading day) including the Determination Date. In
determining Total Shareholder Return, the total return figures for each of
Disney and each other S&P 500 Company for such respective three year periods
shall be compared to the relative values reported for each such company for the
twenty (20) days commencing with the day that is three years and twenty (20)
trading days prior to the Determination Date.


“TSR Percentile” shall mean the percentile ranking (which shall be carried out
to two decimal points) as determined by Disney on the basis of the Total
Shareholder Return figures reported by Bloomberg (or any other reporting service
that the Committee may designate from time to time) for each of the S&P 500
Companies, including Disney (provided that in the case of Disney adjustments may
be made by the Committee with respect to Total Shareholder Return as provided
above).


“S&P 500 Companies” shall mean all of the companies which are listed on the
Standard & Poor’s 500 Composite Index, including Disney, on the date which is
three years and twenty (20) trading days prior to the Determination Date and
which remain continuously listed on the Standard & Poor’s 500 Composite Index
through and including the Determination Date; provided however, that for the
purposes hereof the Standard & Poor’s 500 Composite Index shall be deemed to
include companies that were removed therefrom during the measurement period but
that continued during the entire measurement period to have their shares listed
on at least one of the NYSE, NASDAQ, American Stock Exchange, Boston Stock
Exchange, Chicago Stock Exchange, National Stock Exchanged (formerly Cincinnati
Stock Exchange), NYSE Arca (formerly known as the Pacific Stock Exchange),
Philadelphia Stock Exchange or any other exchange(s) that the Committee may
designate from time to time.

2

--------------------------------------------------------------------------------





B.
EPS Growth Test. The vesting of the remaining fifty percent of the Target Award
Amount (the “EPS Target Award Amount”) shall be conditioned upon the
satisfaction of a performance vesting requirement (the “EPS Growth Performance
Requirement”) based upon the Disney Adjusted EPS Growth Rate with respect to the
Disney EPS Growth Performance Period as compared to the EPS Growth Rates of the
Eligible S&P 500 Companies with respect to the S&P 500 EPS Growth Performance
Period for each such company (as each such term is defined below). To satisfy
the EPS Growth Performance Requirement, the Committee must determine that the
Disney Adjusted EPS Growth Rate with respect to the Disney EPS Growth
Performance Period equals or exceeds the EPS Growth Rate of 25% of the Eligible
S&P 500 Companies over the applicable S&P 500 EPS Growth Performance Periods
(the “S&P 25th EPS Percentile”). If this requirement is met, the number of Stock
Units as to which the EPS Growth Performance Requirement shall be satisfied
shall be determined as follows:

 

i.
If the Disney Adjusted EPS Growth Rate equals the S&P 25th EPS Percentile, then
the number of Stock Units which shall satisfy the EPS Growth Performance
Requirement shall be 50% of the EPS Target Award Amount.



ii.
If the Disney Adjusted EPS Growth Rate equals or exceeds the EPS Growth Rate of
75% of the Eligible S&P 500 Companies over the applicable S&P 500 EPS Growth
Performance Periods (the “S&P 75th EPS Percentile”), the number of Stock Units
which shall satisfy the EPS Growth Performance Requirement shall be 150% of the
EPS Target Award Amount.


iii.
If the Disney Adjusted EPS Growth Rate exceeds the S&P 25th EPS Percentile but
is less than the S&P 75th EPS Percentile, the percentage of Stock Units as to
which the EPS Growth Requirement shall have been satisfied shall be determined
by multiplying (x) the actual comparative percentile (which shall be carried out
to two decimal points) the Committee determines has been achieved based on the
Disney Adjusted EPS Growth Rate by (y) two. For example, if the Disney
performance ranks at the 40.00%, then Stock Units equal to 80% of the EPS Target
Award Amount shall have satisfied the EPS Growth Performance Requirement; if the
Disney performance achieved the 60.55%, then 121.10% of the EPS Target Award
Amount shall have satisfied the EPS Growth Performance Requirement.



For the purposes hereof, the terms set forth below shall have the following
meanings:


“Disney Adjusted EPS Growth Rate” shall mean the compound, average annual growth
rate of the Disney Adjusted EPS (as defined below) for the twelve (12) fiscal
quarters of Disney ended immediately prior to the Determination Date for which
financial results have been filed with the Securities and Exchange Commission on
a Form 10-Q or Form 10-K (the “Disney EPS Growth Performance Period”). For the
avoidance of doubt, the Disney Adjusted EPS Growth Rate shall be calculated
using the Disney Adjusted EPS for the four fiscal quarters prior to the Disney
EPS Growth Performance Period as the starting Disney

3

--------------------------------------------------------------------------------



Adjusted EPS and comparing such starting Disney Adjusted EPS to the average
annual Disney Adjusted EPS for the Disney EPS Growth Performance Period.


“Disney Adjusted EPS” for the relevant period shall mean the EPS of Disney,
after such adjustments thereto as the Committee deems appropriate in its sole
discretion (i) to exclude the effect of extraordinary, unusual and/or
nonrecurring items and (ii) to reflect such other factors as the Committee deems
appropriate to fairly reflect earnings per share growth.


“Eligible S&P 500 Companies” means the S&P 500 Companies excluding Disney and
the Negative EPS Companies.


“EPS Growth Rate” shall mean the compound, average annual growth rate of EPS (as
defined below) for the twelve (12) most recent fiscal quarters ended immediately
prior to the Determination Date (the “S&P 500 EPS Growth Performance Period”) as
determined on the basis of EPS reported on or prior to the Determination Date by
Bloomberg (or any other reporting service that the Committee may designate from
time to time) for any of the S&P 500 Companies other than (i) Disney and (ii)
the Negative EPS Companies (the EPS for any such four quarters being referred to
herein as the “Starting EPS”). For the avoidance of doubt, the EPS Growth Rate
of any S&P 500 Company shall be calculated on the basis of the EPS for such
Company over the four fiscal quarters ended immediately prior to the S&P 500 EPS
Growth Performance Period as compared to its average annual EPS for the S&P 500
EPS Growth Performance Period for such company.


“EPS” for the relevant period shall mean the diluted earnings per share from
continuing operations for any company for a specified period as reported by
Bloomberg (or any other reporting service that the Committee may designate from
time to time).


“Negative EPS Companies” any S&P 500 Company with aggregate negative EPS (as
reported by Bloomberg or any other reporting service that the Committee may
designate from time to time) for the four fiscal quarters ended immediately
prior to the S&P 500 EPS Growth Performance Period (unless otherwise provided by
the Committee on a case by case basis at the time of the award).


C.
Section 162(m) Vesting Requirement. This Award shall also be subject to
additional performance vesting requirements under this Section 2.C with respect
to all Stock Units subject to this Award, based upon the achievement of the
Performance Target applicable to the 162(m) Performance Period set forth below,
and subject to certification of achievement of such Performance Target by the
Committee pursuant to Section 4.8 of the Plan. The Performance Target (together
with the Business Criteria with respect to such Performance Target) shall be
established by the Committee by no later than 90 days following the beginning of
the Performance Period applicable to this Award. If the Performance Target is
not satisfied, all of the Stock Units subject to this Award shall be immediately
forfeited. For purposes of this Section 2.C, the “162(m) Performance Period”
shall be the last fiscal year of Disney to be completed prior to the Scheduled
Vesting Date.



D
Service Vesting Requirement. In addition to subsection C and whichever of the
performance vesting requirements of subsection A or B of this Section 2 is
applicable to a stated portion of the Stock Units subject to this Award, the
right of the Participant to receive payment of this Award shall become vested
only if he or she remains continuously employed by Disney or an Affiliate from
the date hereof until the Scheduled Vesting Date.


4

--------------------------------------------------------------------------------





If the service vesting requirements of this Section 2.C are not satisfied, all
of the Stock Units subject to this Award shall be immediately forfeited and the
Participant’s rights with respect thereto shall cease.


All Stock Units for which all of the requirements of this Section 2 have been
satisfied shall become vested and shall thereafter be payable in accordance with
Section 5 hereof. Subject to the terms, conditions and performance-based vesting
requirements set forth herein, the Stock Units subject to this Award will vest
on the third anniversary date of the Date of Grant (the “Scheduled Vesting
Date”).


Section 3. Accelerated Vesting. Notwithstanding the terms and conditions of
Section 2 hereof, upon the Participant’s death or disability (within the meaning
of Section 409A of the Internal Revenue Code), or upon the occurrence of a
Triggering Event within the 12-month period following a Change in Control in
accordance with Section 11 of the Stock Plan as in effect as of the date of the
Triggering Event (any of the foregoing being an “Accelerating Event”) (provided,
in each case, that the Participant is employed by Disney (or an Affiliate) at
the time of such Accelerating Event), this Award shall become fully vested with
respect to the Target Award Amount of Stock Units; provided, however, that
notwithstanding the foregoing, if such Accelerating Event shall have occurred
after the Determination Date but before the Scheduled Vesting Date, then the
number of Stock Units which shall become fully vested shall be determined on the
same basis as if the Participant had been continuously employed by Disney (or an
Affiliate) until the Scheduled Vesting Date and shall be payable in accordance
with Section 5 hereof to the extent that it has not previously been forfeited.


Section 4. Dividend Equivalents. Any dividends paid in cash on Shares of Disney
will be credited to the Participant with respect to the Target Award Amount of
Stock Units as additional Stock Units as if the Stock Units previously held by
the Participant were outstanding Shares, as follows: such credit shall be made
in whole and/or fractional Stock Units on the Target Award Amount as in effect
at the time of such crediting and shall be based on the fair market value (as
defined in the Stock Plan) of the Shares on the date of payment of such
dividend. All such additional Stock Units shall be subject to the same vesting
requirements applicable to the Stock Units in respect of which they were
credited and shall be payable in accordance with Section 5 hereof.


Section 5. Payment of Award. Payment of any vested portion of the TSR Target
Award Amount or the EPS Target Award Amount shall be made within 30 days
following the later of:
 
 
(i)
the date as of which all of the vesting requirements under Section 2 applicable
to the TSR Target Award Amount or the EPS Target Award Amount, as applicable,
shall have been satisfied, or

 
 
(ii)
the date of certification of achievement of the Performance Target by the
Committee, as required under Section 2.A or 2.B and Section 2.C hereof,

(or within 30 days following acceleration of vesting under Section 3 hereof, if
applicable) but in no event later than the later of (x) December 31 of the year
in which the Scheduled Vesting Date occurs and (y) two and one-half months after
the Scheduled Vesting Date occurs. The Stock Units shall be paid in cash or in
Shares (or some combination thereof), as determined by the Committee in its
discretion at the time of payment, and in either case shall be paid to the
Participant after deduction of applicable minimum statutory withholding taxes.









5

--------------------------------------------------------------------------------



Section 6. Extended Vesting based on Age and Years of Service.


(a) In the event that Participant’s employment with Disney or an Affiliate
thereof terminates for any reason other than death, disability or “cause” (as
further provided in the Plan) at a time when (i) the Participant has attained
the age of sixty and has completed at least ten consecutive Service Years (as
hereinafter defined) and (ii) at least one year has passed since the Date of
Grant of this Award, then the remaining then unvested tranche(s) of this Award
shall vest in accordance with the terms and provisions hereof in the same manner
as if Participant’s employment had continued through the Scheduled Vesting Date,
provided that all of the conditions to such vesting (other than the condition
set forth in Section 2.D hereof), including without limitation the conditions
set forth in Section 2.A or 2.B, as applicable, and Section 2.C hereof, have
been met. For purposes of the foregoing, “Service Year” shall mean any full
12-month period during which the Participant was continuously employed by Disney
or an affiliate thereof. In determining the total number of consecutive Service
Years that the Participant has been so employed, Disney shall apply such rules
regarding the bridging of service as the Committee may adopt from time to time.


(b) Notwithstanding any other term or provision hereof, if at the time of
termination of employment (other than upon the scheduled expiration date of an
employment agreement) Participant is employed pursuant to an employment
agreement with Disney or an Affiliate which provides under certain circumstances
for the continued vesting of any Stock Units subject to this Award in the event
of the termination of such employment agreement prior to its scheduled
expiration date (a “Contractual Extension Provision”), then, except as otherwise
provided in such employment agreement, (i) this Section 6 shall be interpreted
and applied in all respects as if Participant had remained continuously employed
by Disney or an Affiliate thereof from the Date of Grant of this Award through
the scheduled expiration date of such employment agreement and (ii) the date of
termination of Participant’s employment for all purposes under this Section 6
shall be deemed to be the scheduled expiration date of such employment
agreement.


Section 7. Restrictions on Transfer. Neither this Award nor any Stock Units
covered hereby may be sold, assigned, transferred, encumbered, hypothecated or
pledged by the Participant, other than to Disney as a result of forfeiture of
the Stock Units as provided herein and as provided in Section 6 of the Plan. The
Stock Units constitute Restricted Units as defined in Section 2.2 of the Plan.


Section 8. No Voting Rights. The Stock Units granted pursuant to this Award,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Award is paid in Shares.


Section 9. Award Subject to Plan. This Restricted Stock Unit Award is subject to
the terms of the Plan and the Stock Plan, the terms and provisions of which are
hereby incorporated by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan or the Stock Plan, the Plan or the Stock Plan, as applicable, will govern
and prevail.


Section 10. Changes in Capitalization. The Stock Units under this Award shall be
subject to the provisions of the Plan relating to adjustments for changes in
corporate capitalization.


Section 11. No Right of Employment. Nothing in this Award Agreement shall confer
upon the Participant any right to continue as an employee of Disney or an
Affiliate nor interfere in any way with the right of Disney or an Affiliate to
terminate the Participant's employment at any time or to change the terms and
conditions of such employment.


Section 12. Effect of Employment Agreement. If the Participant is employed
pursuant to an employment agreement with Disney, any provisions thereof relating
to the effect of a termination of the Participant’s employment upon his or her
rights with respect to this Award, including, without limitation, any provisions
regarding acceleration of vesting

6

--------------------------------------------------------------------------------



and/or payment of this Award in the event of termination of employment, shall be
fully applicable and supersede any provisions hereof with respect to the same
subject matter.


Section 13. Data Privacy. The Participant expressly authorizes and consents to
the collection, possession, use, retention and transfer of personal data of the
Participant, whether in electronic or other form, by and among Disney, its
Affiliates, third-party administrator(s) and other possible recipients, in each
case for the exclusive purpose of implementing, administering, facilitating
and/or managing the Participant’s Awards under, and participation in, the Plan
and the Stock Plan. Such personal data may include, without limitation, the
Participant’s name, home address and telephone number, date of birth, Social
Security Number, social insurance number or other identification number, salary,
nationality, job title and other job-related information, tax information, the
number of Disney shares held or sold by the Participant, and the details of all
Awards (including any information contained in this Award and all Award-related
materials) granted to the Participant, whether exercised, unexercised, vested,
unvested, cancelled or outstanding (“Data”). The Participant acknowledges,
understands and agrees that Data will be transferred to Merrill Lynch, which is
assisting Disney with the implementation, administration and management of the
Plan and the Stock Plan, and/or to such other third-party plan administrator(s)
and/or recipients as may be selected by Disney in the future. The Participant
understands that one or more of the administrators or recipients of Data may be
located in countries other than the country of Participant’s current residence,
and that such other countries may have data privacy laws and protections
different from, and less protective than, the laws and protections of the
country of Participant’s current residence, the Member States of the European
Union or any other country to which the Participant may be at any time
relocated.


Section 14. Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.




 
 
 
 
THE WALT DISNEY COMPANY
 
 
By:
 
 
 
 
Name:
 
 
Title
 
PARTICIPANT
 




7